Response to Arguments
	Applicant's arguments filed 29 MAR 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Claim Rejections 35 U.S.C. § 103 
The Examiner maintains the rejection against claims 1-2, 4-5, 7-8, 10-14, and 16-20 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over "Deep Structured Models for Large Scale Object Co-detection and Segmentation" by Hayder (hereinafter "Hayder") in view of "IBM Content Manager OnDemand Guide, Fifth Edition" (hereinafter "IBM").

Applicant respectfully submits that the amended claims are in condition for 
allowance based at least on the incorporated subject matter of claim 3, as noted above.

Specifically, the office action again cites Fig. 2.6 of Hayder as allegedly relevant to the claimed "input layer, first convolutional module directly connected to the input layer, a second convolutional module directly connected to the first convolutional module, and a fully connected module directly connected to the second convolutional module." Applicant reiterates that Fig. 2.6 of Hayder teaches a completely different structure than claim 1. (Amendment/Response dated 11/03/2021, pp. 7-8).


	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Applicant further notes that the office action acknowledges Hayder does not teach the claimed "arranging the raw transaction data," but then cites IBM as allegedly relevant to this element. IBM, however, merely generically discusses transaction data, but is completely silent on "arranging the raw transaction data according to manually created specifications" as recited in amended claim 1.

Accordingly, the combination of Hayder and IBM does not discuss or render obvious amended independent claim 1, nor independent claims 12 and 17, which recite similar features to independent claim 1. Claims 2, 4-11, 13-16, and 18-20 depend variously from independent claims 1, 12, and 17.

Accordingly, Applicant therefore respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejections of claims 1-2 and 4-20.

	The amended matter is not supported by the Specification. Nowhere in the Spec. is manually created specifications taught. Therefore, similar 
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
New Claim 
New claim 21 incorporates subject matter from claim 6, which the office action did not raise any prior art rejections for. Claim 21 also depends from independent claim 17. Therefore, new claim 21 is patentable for at least similar reasons discussed above with respect to the independent claims. 

	New claim 21, though it incorporates matter from claim 6, is not sufficient by itself to make the entire set of claims allowable.
	Applicant’s argument is unpersuasive.
	The rejections stand.






Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
16 APR 2021